DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 20 June 2022 has been entered. Claim(s) 1-13 is/are pending in this application and examined herein. Claim(s) 1 and 3-7 are amended. Claim(s) 11-13 are new.

Status of Previous Rejections/Objections
The rejections under 35 USC 112(b) to claims 4-7 for lacking antecedent basis are withdrawn in view of the amendments to claims 4, 5, and 7.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "wherein the bidirectional propeller comprises two bidirectional propellers arranged in parallel”. The limitation is indefinite as it is unclear how a single propeller as recited in parent claim 1, could be itself further comprised of two separate propellers, as the propeller would require being simultaneously one single propeller, but also two distinct propellers. Correction or clarification is required.

Allowable Subject Matter
Claims 1-6 and 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest identified prior art of record is Kim (KR 100894215 B1) and Leister (WO 9604220). 
Kim teaches a double hopper fertilizer distributor (Title), which as shown in Fig. 2 comprises a hopper 10 with an open top (a body having a material inlet, the material inlet is located in the middle of the top of the body), and two outlets 13a (two material outlets disposed at the bottom of the body, one of the two material outlets is adjacent to a first end of the body and the other one of the two material outlets is adjacent to a second end of the body; English translation lines 288-289). Kim further teaches a bidirectional screw 19 (a bidirectional propeller provided in the body and extending along a length direction of the body; English translation line 242), comprising screw shaft 19a (a rotating shaft; English translation line 355) and a screw blade 19b formed to be inclined in both directions on the outer periphery of the screw shaft (a first shaft section and second shaft section… discharges materials toward a second end of the rotating shaft; English translation lines 355-356). Kim further teaches a second pulley (13e) receiving the rotational force of a first pulley (13d) to rotate the first two-way screw (a driving assembly connected to the rotating shaft; lines 247-248). However, Kim does not teach the presence of liquid inlets or exhaust gas outlets disposed at the top of the body, a heat preservation chamber, wherein the material inlet is configured to receive the rare earth concentrate ore, or wherein each of the two material outlets is configured to discharge a decomposed ore.
Leister teaches a continuously operating machine for mixing and/or reacting materials (Title), shown in Fig. 1 to include a screw conveyor 3 with fluting 2, inlets for mixing components c and d and outlet e (the body having a material inlet at the top of the body, material outlet disposed at the bottom of the body; Col. 1 lines 53-59). Leister further teaches wherein the worm thread and worm core members are disposed for rotation in opposite directions (a bidirectional propeller, a first spiral blade… toward a second end of the rotating shaft; Claim 3). Leister further teaches in Fig. 4 a gas outlet “f” and an inlet for condensates of vapors or other liquids required “g” (liquid inlet and gas outlet disposed at the top of the body; Col. 2 lines 4-10). Leister does not teach two liquid inlets and two exhaust gas outlets, two material outlets, a heat preservation chamber, or a driving assembly connected to the rotating shaft.
Further, neither Kim nor Leister is drawn to a device for continuously decomposing a rare earth concentrate ore, or to even the processing of ore, therefore there is no convincing reason to expect the apparatus of Kim or Leister to be configured to receive rare earth concentrate ore or discharge decomposed ore.
Based on the above discussion, the closest prior art, taken singularly or in combination, does not fairly suggest or render obvious a device for continuously decomposing a rare earth concentrate ore as claimed. As independent claim(s) 1 is/are free from the art, claims 2-13 are also free from the art due at least to their dependency from claim(s) 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments, see, filed 20 June 2022, with respect to claims 1-10 have been fully considered and are persuasive. The rejection of 31 March 2022 has been withdrawn. Amended claim 7 however is rejected under 35 U.S.C. 112(b) as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        

/VANESSA T. LUK/Primary Examiner, Art Unit 1733